Case 6:20-cv-00116-JCB-JDL Document 10 Filed 06/04/20 Page 1 of 1 PageID #: 22




                                   No. 6:20-cv-00116

                                  Jackie Lee Jones,
                                      Plaintiff,
                                          v.
                                Longview City Police,
                                     Defendant.

                             Before BARKER , District Judge

                                       ORDER

                On March 9, 2020, plaintiff Jackie Lee Jones, proceeding
            pro se and in forma pauperis, filed this civil rights lawsuit pur-
            suant to 42 U.S.C. § 1983. Doc. 1. The case was referred to
            United States Magistrate Judge John D. Love pursuant to 28
            U.S.C. § 636(b). Doc. 3.
               On March 10, 2020, Judge Love instructed plaintiff to file
            an amended complaint. Doc. 5. Plaintiff failed to do so. On
            May 4, 2020, Judge Love entered a report recommending that
            plaintiff’s case be dismissed without prejudice for want of
            prosecution and failure to obey an order. Doc. 8.
                There being no objections, and the court being satisfied
            that the report contains no clear error, the court adopts the
            report and recommendation as the opinion of the court. Ac-
            cordingly, the complaint is dismissed without prejudice for
            failure to prosecute and for failure to comply with a court or-
            der. All motions not previously ruled on are denied. The clerk
            of court is directed to close this case.
                                      So ordered by the court on June 4, 2020.



                                                J. C AMPBELL B ARKER
                                              United States District Judge
